     Case 5:16-cv-01129-JGB-JPR Document 36 Filed 10/10/19 Page 1 of 3 Page ID #:158



1     NICOLA T. HANNA
      United States Attorney
2     BRANDON D. FOX
      Assistant United States Attorney
3     Chief, Criminal Division
      STEVEN R. WELK
4     Assistant United States Attorney
      Chief, Asset Forfeiture Section
5     JONATHAN GALATZAN (Cal. Bar No. 190414)
      Assistant United States Attorney
6     Asset Forfeiture Section
           1400 United States Courthouse
7          312 North Spring Street
           Los Angeles, California 90012
8          Telephone: (213) 894-2727
           Facsimile: (213) 894-0142
9          E-mail: jonathan.galatzan@usdoj.gov

10    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
11
                               UNITED STATES DISTRICT COURT
12
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                     EASTERN DIVISION
14
      UNITED STATES OF AMERICA,                No. 5:16-cv-01129-JGB-JPR
15
                 Plaintiff,                    STATUS REPORT
16
                       vs.
17
      ALL MONIES, INCLUDING INSURANCE
18    BENEFITS AND INTEREST, PAYABLE
      PURSUANT TO CLAIM NUMBER 1179068
19    UNDER MINNESOTA LIFE INSURANCE
      GROUP POLICY NO. 33772-G, FOR
20    BASIC LIFE INSURANCE COVERAGE IN
      THE AMOUNT OF $25,000, AND
21    SUPPLEMENTAL LIFE INSURANCE
      COVERAGE IN THE AMOUNT OF
22    $250,000,

23               Defendants.

24    RAFIA FAROOK AND SAIRA KHAN,
25               Claimants.
26

27

28          On October 31, 2016, this Court ordered this action stayed
     Case 5:16-cv-01129-JGB-JPR Document 36 Filed 10/10/19 Page 2 of 3 Page ID #:159



1     pending the conclusion of criminal actions (United States v. Marquez,

2     No. CR 15-00093-JGB, and United States v. Chernykh, No. CR 16-00292-

3     JGB) that are related to this civil forfeiture action.           The stay

4     order requires the parties to report to the Court regarding any

5     developments occurring in the related criminal actions that might

6     justify modifying the stay.

7           The defendant in Marquez entered a guilty plea on February 16,

8     2017, and the three defendants in Chernykh entered guilty pleas on

9     January 10, 2017 (Syed Raheel Farook), January 26, 2016 (Mariya

10    Chernykh), and February 9, 2017 (Tatiana Farook).           On June 11, 2019,

11    Marquez filed a motion to withdraw his guilty plea as to Count 1 of

12    the Indictment [Under Seal].       In Chernykh, sentencing as to defendant

13    Syed Raheel Farook is continued to December 9, 2019; sentencing as to

14    defendant Tatiana Farook has been continued to February 10, 2020; and

15    sentencing as to defendant Mariya Chernykh has been continued to

16    March 9, 2020.

17          Depending on the ruling in Marquez, further prosecutorial action

18    in the related criminal cases is not anticipated, under the

19    circumstances of this case the government requests that the Court

20    extend the stay of this action until sentencing is completed in the

21    related criminal cases.

22    //

23    //

24    //

25

26

27

28

                                            2
     Case 5:16-cv-01129-JGB-JPR Document 36 Filed 10/10/19 Page 3 of 3 Page ID #:160



1           The government will file its next status report by January 10,

2     2020.   If the related criminal cases are completed prior to January

3     10, 2020, plaintiff will file a request to lift the stay within 30

4     days of the completion of the criminal cases.

5     Dated: October 10, 2019               Respectfully submitted,

6                                           NICOLA T. HANNA
                                            United States Attorney
7                                           BRANDON D. FOX
                                            Assistant United States Attorney
8                                           Chief, Criminal Division
                                            STEVEN R. WELK
9                                           Assistant United States Attorney
                                            Chief, Asset Forfeiture Section
10

11                                            /s/ Jonathan Galatzan
                                            JONATHAN GALATZAN
12                                          Assistant United States Attorney

13                                          Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
